Citation Nr: 0327166	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  98-03 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
including acne vulgaris and chloracne.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from June 1963 to 
June 1966, from December 1990 to May 1991, and from February 
1992 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.


REMAND

The veteran has not had a VA examination to determine the 
etiology of his acne vulgaris and hypertension.  Under these 
circumstances, the veteran is entitled to VA examinations 
under the provisions of 38 U.S.C.A. § 5103A(d).  In addition, 
the rating decision dated July 1995 indicates that the 
veteran's service medical records dated June 1963 to June 
1966 were available for review at that time.  However, a 
rating decision in February 1998 indicates that the service 
medical records were not available for review and efforts 
were made to obtain these records but was unsuccessful.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should again contact the The 
National Personnel Records Center (NPRC) 
to make a further search for the 
veteran's service medical records.  The 
RO should also contact the Department of 
the Army Force, to obtain any of the 
veteran's service medical and 
hospitalization records that may be 
available.  The RO should also obtain 
reserve medical records.

2.  The veteran should be scheduled for a 
VA dermatology examination to ascertain 
the nature and etiology of the veteran's 
acne.  It is imperative that the claims 
file be made available to the examiner 
for review in connection with the 
examination, and all indicated special 
studies and tests should be accomplished.  
The report of the examination must 
include responses to each of the 
following items:

          A.  The examiner should state 
all diagnoses of skin disabilities that 
the veteran has.

          B.  The examiner should state 
whether the veteran has a disability 
manifested by acne valgaris or chloracne.

          C.  For each diagnosis reported 
in response to item A, above, the 
examiner should state a medical opinion 
as to whether it is at least as likely as 
not that the disability is the result of 
any disease or injury in service to 
include exposure to an herbicides.  A 
complete rationale for the opinion must 
be provided.

3.  The veteran should be scheduled for a 
VA cardiovascular examination to 
ascertain the nature and etiology of the 
veteran's hypertension.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

	A.  The examiner should state 
whether the veteran has hypertension.

          B.  I fht eveteran has 
hypertension, the examiner should state 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hypertension is the result of disease or 
injury in service.  A complete rationale 
for the opinion must be provided.

4.  The RO must ensure that all notice 
and duty-to-assist provisions of Veterans 
Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
are properly applied in the development 
of the veteran's claims.

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




